Citation Nr: 0830875	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from July 1984 to 
September 1991, and from February 1997 to February 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran has current sleep apnea. 

2.  There is no evidence of sleep apnea or any other sleep 
disorder during service or for several years thereafter.  

3.  There is no probative medical evidence suggesting a link 
between the veteran's current sleep apnea and his active 
military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals partial compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the veteran dated in January 
2006.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his service-connection claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the initial unfavorable rating decision 
on appeal; thus, there is a timing error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, Dingess VCAA notice was provided in December 2007, 
after issuance of the initial unfavorable AOJ decision in 
August 2006.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in December 2007, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court recently held that the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the appellant 
did not submit any additional pertinent evidence in response 
to the December 2007 VCAA notice letter.  Therefore, the 
absence of a subsequent SSOC after the December 2007 notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and all relevant 
VA treatment records dating from 2001 to 2007.  The veteran 
also has been provided with numerous sleep clinic studies in 
connection with his claim at issue.  

The Board notes that no medical opinion was obtained with 
respect to the veteran's claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon have not been met in this case.  The 
evidence reveals no sleep disorder during service.  Further, 
there is neither medical evidence demonstrating that any 
current disorder on appeal is linked to service, nor credible 
evidence of continuity of symptomatology for the veteran's 
sleep disorder since service.  As service and post-service 
medical records provide no basis to grant the claim, and in 
fact provide evidence against the claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his current sleep 
apnea began during military service and has worsened over the 
years.  As previously mentioned, the first requirement for 
any service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran's VA medical records 
confirm a current diagnosis of, and treatment for, 
obstructive sleep apnea.  See, e.g., VA sleep polysomnography 
report dated in May 2007, VA sleep clinic report dated in 
April 2007, VA sleep study report dated in August 2005, and 
VA treatment records from 2004 to 2007.  Thus, there is 
sufficient evidence of current sleep apnea.  Consequently, 
the determinative issue is whether the veteran's sleep apnea 
is somehow attributable to the veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  It is in this critical respect that 
the veteran's claim fails.   

In-service, the veteran's STRs are negative of any evidence 
of diagnosis or treatment of sleep apnea or other sleep 
disorders, even though the veteran asserts in his August 2007 
substantive appeal (VA Form 9) that he began snoring in 1998 
during his second period of service.  Although it appears 
that a discharge examination was not performed upon the 
veteran's separation from military service, an examination 
performed in October 2000, four months prior to the veteran's 
discharge from service, noted no sleep apnea or other sleep 
problems.  His STRs, as a whole, are silent as to evidence of 
any sleep apnea during service.  38 C.F.R. 
§ 3.303(b).  However, the Board acknowledges the veteran is 
at least competent to report symptoms of sleep apnea during 
his military service.  See also 38 C.F.R. 
§ 3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, although the veteran alleges that his snoring 
began in 1998 and that it has worsened over the years, VA 
treatment records prior to September 2004 are entirely absent 
of any mention or complaints of the veteran's sleeping habits 
and problems.  In particular, nothing regarding the veteran's 
snoring or other symptoms of sleep apnea was mentioned in a 
VA examination conducted in May 2001, shortly after the 
veteran's discharge from service.  Moreover, although he is 
competent to report worsening of snoring since service, the 
veteran's lay statements as to continuity of symptomatology 
are outweighed by the available medical evidence showing no 
complaints or objective indication of sleep apnea until 
several years after discharge.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  In this regard, medical 
evidence shows no complaints of symptoms associated with 
sleep apnea until September 2004, with no diagnosis of sleep 
apnea until October 2004, more than three years after the 
veteran's discharge from service.  See VA treatment records 
dated in September and October 2004.  The Federal Circuit has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  
It follows, therefore, that the Board finds no evidence of 
non-chronic sleep apnea in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's current sleep apnea and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, none of the VA treatment records or 
sleep studies conducted alludes to any connection between the 
veteran's current sleep apnea and his military service.  See 
VA sleep clinic reports dated in October 2004, August 2005, 
April 2007 and May 2007; VA treatment records dated in 2004-
2007. As a whole, post-service medical records are silent on 
the etiology of the veteran's sleep apnea and its connection 
to service.  Since there is no contrary medical examination 
of record, the Board finds that these reports are entitled to 
great probative weight and provides negative evidence against 
the claim.    

The Board emphasizes that although the veteran is competent 
to state that he has experienced worsening snoring or other 
symptoms of sleep apnea over time, he is not competent to 
render an opinion as to the medical etiology of his current 
sleep apnea, absent evidence showing that he has medical 
training or expertise.  See 
38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


